MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                     Oct 27 2017, 9:47 am

regarded as precedent or cited before any                                     CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of J.D., Minor                           October 27, 2017
Child, and J.H., Mother,                                  Court of Appeals Case No.
Appellant-Respondent,                                     49A02-1705-JC-980
                                                          Appeal from the Marion Superior
        v.                                                Court
                                                          The Honorable Marilyn A.
The Indiana Department of                                 Moores, Judge
Child Services,                                           The Honorable Rosanne Ang,
Appellee-Petitioner.                                      Magistrate
                                                          Trial Court Cause No.
                                                          49D09-1605-JC-1675



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017            Page 1 of 13
[1]   J.H. (“Mother”) appeals that trial court’s order determining that J.D. is a child

      in need of services (“CHINS”). Mother raises four issues which we consolidate

      and restate as whether the evidence is sufficient to support the court’s

      determination that J.D. is a CHINS. We affirm.


                                      Facts and Procedural History

[2]   In September 2015, Family Case Manager Kyla Thomas (“FCM Thomas”)

      began working with Mother regarding an ongoing CHINS matter involving

      four of Mother’s children. On April 28, 2016, Mother gave birth to J.D. On

      May 4, 2016, DCS assessment worker Tiarra Wright received an assessment

      related to allegations that Mother had an open DCS case at the time and had

      given birth to J.D. prematurely who remained in the hospital.


[3]   On May 18, 2016, the Department of Child Services (“DCS”) filed a verified

      petition alleging J.D. to be a CHINS. Specifically, DCS alleged that: Mother

      and Father had failed to provide J.D. with a safe, stable, and appropriate living

      environment free from domestic violence; Mother and Father had a history of

      domestic violence and were involved with DCS through an open CHINS action

      regarding their other children; services had not successfully been completed to

      remedy the reasons for DCS’s involvement and the other children had not been

      returned to their care; and Mother and Father were recently involved in a

      physical altercation and had not taken necessary action to adequately address

      the issues.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 2 of 13
[4]   In August 2016, Natalie Hicks, a family case manager supervisor, conducted a

      team meeting and efforts were made to transition the older children into

      Mother’s home, but Mother was incarcerated for a short period of time which

      “kind of slowed it down.”1 Transcript at 46.


[5]   On November 2 and December 19, 2016, and January 12, 2017, the court held

      fact-finding hearings. DCS presented the testimony of FCM Thomas, domestic

      violence counselor Amanda Wilson, visitation facilitator Dinah Jordan,

      Father’s mother, and Family Case Manager Shané Penney (“FCM Penney”).

      After DCS rested, Mother and her mother testified. Mother testified that she

      completed domestic violence services in the CHINS case involving her other

      children, that Father hid in Mother’s closet at one point when the visitation

      facilitator arrived because he was scared, and that Father never hurt the

      children. When asked how she felt about Father, Mother answered: “He just

      can never see my kids again.” Id. at 181.


[6]   FCM Penney testified as a rebuttal witness that she heard Mother say that she

      had completed domestic violence treatment, but she had not completed

      treatment. FCM Penney testified that she spoke with Mother on January 4th




      1
          When asked about her brief incarceration following [J.D.’s] birth, Mother answered:

                 When I gave birth to him I didn’t know that I had a court date of – so it was failure to
                 appear. When I went I turned myself in and they couldn’t get me in Court. I sat in there
                 three weeks because my – I went to Court three times, but my lawyer wasn’t showing up to
                 Court so the Judge wouldn’t release me until she showed up.
      Transcript Volume II at 183.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017          Page 3 of 13
      and told her that DCS had not received documentation to prove that she had

      completed domestic violence treatment and that she would be contacting the

      head of their therapy department, which was the agency Aspiring

      Transformations. She also testified that she heard Mother testify that she will

      and has called the police every time that she sees Father, but Mother had told

      her that she does not contact the police at every incident that occurs with Father

      because she does not want it to make her case worse.


[7]   On March 22, 2017, the court found J.D. to be a CHINS. Specifically, the

      court found:


              3. [Mother] and [Father] have a history of domestic violence
              which has negatively impacted their older children. In
              September of 2015, [Mother] and [Father’s] older children
              became subjects of Petition Alleging Children to be in Need of
              Services (“CHINS”) due to these incidents of domestic violence.

              4. The following has occurred under the older CHINS matter:
              On December 10, 2015, [Mother] admitted that the older
              children were in need of services and entered an admission which
              read, in part, that “[Mother] is a victim of domestic violence
              perpetrated by [Father] for which she needs assistance.” On
              January 14, 2016, the Court conducted a fact-finding regarding
              [Father]. At that time, the Court found that additional incidents
              of domestic violence had occurred between [Father] and
              [Mother] after the filing of the CHINS petition. On February 11,
              2016, [Father] was ordered to engage in Father Engagement,
              substance abuse evaluation, random drug screens and domestic
              violence services.

              5. [Mother] has not completed the ordered domestic violence
              treatment.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 4 of 13
        6. [Mother’s] older children have not yet been returned to her
        care.

        7. [Father] has been violent with [Mother], has stolen property
        valued at nearly $8000 from [Mother] and has a violent history
        with other women.

        8. [Mother] continues to minimize the significance and risk the
        continued domestic violence poses to herself and the children.
        [Mother] has indicated that she was forced by the service
        providers to obtain a no-contact order against [Father] and stated
        that she intended to have this dropped. Additionally, [Mother]
        informed the DCS Family Case Manager in December of 2016
        that she will allow [Father] to come to her home “anytime she
        wants”.

        9. [Mother] has continued to have contact with [Father] despite
        this history of violence. [Father] resided with [Mother] at the
        time [J.D.] was born. This continued contact has led to
        additional incidents of violence which [Mother] continues to
        minimize. As of the final day of testimony of the fact-finding,
        [Father’s] mother believed [Father’s] address to be the same as
        [Mother’s].

        10. [Mother] has violated the safety plans designed by the DCS
        to ensure her older children’s safety in her care. Despite being
        aware that [Father] was not engaged in domestic violence
        treatment or any other ordered treatment, [Mother] allowed
        [Father] to be in her home during an unsupervised parenting time
        session with the older children which occurred on September 7,
        2016. On this date, [Mother] attempted to conceal [Father’s]
        presence in her home from the service provider assigned to
        conduct an unannounced visit to check on the safety and well-
        being of the children.

        11. [Mother] has been recommended for parenting education as
        she is often overwhelmed while exercising parenting time with all



Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 5 of 13
        of her children. [Mother] has also failed to fully feed [J.D.]
        during this parenting time session.

        12. [Mother] has been recommended to engage in anger
        management courses as she has been verbally aggressive toward
        the DCS and service providers and has threatened physical harm
        to the caregivers of her children.

        13. Service providers have smelled marijuana while visiting
        [Mother’s] home and [Mother] has admitted to allowing the use
        of marijuana in her home.

        14. [Mother] has engaged in criminal activity during
        unsupervised parenting time with [J.D.]. [Mother] has admitted
        to stealing items while [J.D.] was present and using his baby bag
        to conceal the stolen items.

        15. [J.D.’s] physical or mental condition is seriously impaired or
        seriously endangered as a result of the inability, refusal, or
        neglect of the children’s parent, guardian, or custodian to supply
        the child with necessary food, clothing, shelter, medical care,
        education, or supervision. [Mother] has remained in a situation
        of violence with [Father], allows drug use in her home and has
        engaged in criminal activity during unsupervised parenting time
        with [J.D.]. [J.D.] is not safe in [Mother’s] care until these issues
        are addressed.

        16. [J.D.] needs care, treatment, or rehabilitation that he is not
        receiving and unlikely to be provided or accepted without the
        coercive intervention of the court. Despite already being ordered
        to do so in her older children’s CHINS matter, [Mother] has
        failed to engage in the therapeutic services which can assist her in
        extricating herself from a violent relationship. [Mother] has
        continued to have contact with [Father] and minimizes the
        danger of continued violence. The intervention of this Court is
        necessary not only to compel [Mother’s] participating in much
        needed treatment, but to ensure that [J.D.] receives appropriate



Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 6 of 13
               care until this treatment allows [Mother] to effect the necessary
               change for . . . her and the child’s safety.


       Appellant’s Appendix Volume II at 112-113.


[8]    On April 13, 2017, the court held a dispositional hearing. That same day, the

       court entered a dispositional order.


                                                    Discussion

[9]    The issue is whether sufficient evidence supports the trial court’s determination

       of J.D.’s status as a CHINS. In reviewing a trial court’s determination that a

       child is in need of services, we neither reweigh the evidence nor judge the

       credibility of witnesses. In re S.D., 2 N.E.3d 1283, 1286-1287 (Ind. 2014), reh’g

       denied. Instead, we consider only the evidence that supports the trial court’s

       decision and reasonable inferences drawn therefrom. Id. at 1287. As to issues

       covered by findings, we apply the two-tiered standard of whether the evidence

       supports the findings and whether the findings support the judgment. Id. We

       review remaining issues under the general judgment standard, under which a

       judgment will be affirmed if it can be sustained on any legal theory supported

       by the evidence. Id.


[10]   Ind. Code § 31-34-1-1 provides:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:

               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 7 of 13
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


[11]   The CHINS statute, however, does not require that a court wait until a tragedy

       occurs to intervene. In re A.H., 913 N.E.2d 303, 306 (Ind. Ct. App. 2009).

       Rather, a child is a CHINS when he or she is endangered by parental action or

       inaction. Id. The purpose of a CHINS adjudication is not to punish the

       parents, but to protect the child. Id. Ind. Code § 31-34-19-6 provides in part

       that the court shall enter a dispositional decree that is “in the least restrictive

       (most family like) and most appropriate setting available” and “is least

       disruptive of family life.”


[12]   Mother argues that the court’s finding that she minimized the serious nature of

       domestic violence by allowing Father into her home ignores the fact that Father

       had been authorized by the court to have contact with his children and DCS

       was permitting him to live at her home while he was doing services. She also

       asserts that when Father punched the television set, Jordan, the visitation

       facilitator, had brought Father to Mother’s home so he could obtain his keys.

       Mother points out that the court entered an order allowing Father to have

       contact with his children in December 2015 and DCS did not request that the

       order be changed until March 27, 2017. Mother also argues that, even if she

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 8 of 13
       had taken the domestic issues lightly before, by the time of the fact-finding

       hearing, this was no longer the case. She contends that there was no evidence

       that coercion by the court was necessary to protect J.D., and, without citation

       to the record, that caseworkers testified that she had completed all services

       except for one remaining class. She also argues that the court’s dispositional

       order violated the statutory mandate to enter a disposition that is the least

       restrictive and least disruptive of family life.2


[13]   DCS argues that the unchallenged findings fully support the trial court’s finding

       of CHINS. It asserts that the trial court correctly found Mother continued to

       have contact with Father and minimized the risks this contact caused her and

       J.D. DCS contends that Mother allowed Father to reside with her before he

       received any treatment and that Father’s ability to exercise parenting time does

       not support a belief that DCS condoned Father living with Mother while he

       continued to refuse to participate in services to address their relationship.


[14]   Mother acknowledges that Father has a criminal history of intimidation,

       carrying a weapon without a license, and domestic battery. She also does not

       specifically challenge the court’s findings that Father has a violent history with




       2
         Mother also contends that Father was not notified that the CHINS had been filed until after the CHINS
       finding and dispositional order were entered and that, although Father did not object to the procedure used
       by the court, it was a fundamental violation of due process. In response, DCS argues that Mother did not
       object to the trial court, that Mother waived any objection, that she even objected to the presentation of
       evidence about Father as irrelevant, and that Mother lacks standing to raise this issue. Mother waived any
       error in proceeding to fact-finding and disposition by not objecting at trial. Moreover, we cannot say that
       Mother has shown that she has standing to appeal the order on behalf of Father. As such, Mother’s
       argument as it relates to Father is unpersuasive.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017           Page 9 of 13
       other women, that service providers smelled marijuana while visiting Mother’s

       home, that she admitted to allowing the use of marijuana in her home, and that

       she engaged in criminal activity during unsupervised parenting time.


[15]   With respect to the domestic violence, at the November 2, 2016 hearing, FCM

       Thomas testified that she had not seen a change in Mother’s outlook regarding

       domestic violence. She also testified that, at the end of her time at DCS,

       Mother “still minimized the domestic violence.” Transcript Volume II at 32.

       FCM Thomas testified:


               The concern is again the continuation of – the continuous
               minimization of the domestic violence. [Mother] has, had been
               very transparent with me in saying, “I just want my case closed”,
               and so that to me – back and forth – her and [Father’s]
               relationship. They were on sometimes, off other times. Without
               [Mother] receiving or I guess I should say participating and being
               completely honest in therapy I don’t believe that the reason for
               DCS’ involvement have been rectified in terms of domestic
               violence and that cycle and then the thinking pattern that goes
               along with.


       Id. at 39-40. Wilson, the domestic violence counselor, testified that Mother was

       in her sixteen-week group counseling from December 2015 through March

       2016, but she did not complete the program and that she was discharged under

       special circumstances because of complications with her pregnancy, and that at

       the time of Mother’s discharge the recommendation was to complete the

       program.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 10 of 13
[16]   Jordan, the visitation facilitator and home-based caseworker, testified that on

       May 11, 2016, she dropped Father off at home which was where Mother lived,

       she waited for Father to return outside to retrieve a key to move a van, she

       called after about five minutes, and Mother exited the residence without any

       shoes and came up to Jordan’s vehicle. According to Jordan, Mother stated

       that Father hit or broke her TV, they were fighting, and Father punched the TV.

       Jordan also testified that Father was in Mother’s home on September 7, 2016,

       while some of the children were present and when there was a protective order

       in place and that the presence of Mother and Father in the location of children

       was a concern for her because of the case involved domestic violence.


[17]   At the December 19, 2016 hearing, Father’s mother testified that she witnessed

       “[d]omestic, arguing, etcetera” between Father and Mother, that Father’s face

       was slashed a little over a year ago, and that Mother confessed to her that she

       and Father were in a dispute. Id. at 115. FCM Penney testified that she had

       discussions with Mother about keeping Father away from the children and that

       Mother stated, most recently on December 2, 2016, that she would have him in

       the home whenever she felt like it and that no one could tell her who she can

       have in her house because she is grown. FCM Penney testified that Mother

       “gets easily angry,” that she spoke with Mother about a recommendation of

       anger management, and that Mother stated that she was not participating in

       any more DCS recommended services until her children were returned. Id. at

       142. FCM Penney also testified that she and Mother had a discussion about

       Father hiding in Mother’s closet and that Mother had stated: “Duh, of course


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 11 of 13
       he would hide, hide in the closet. I wouldn’t want anybody to catch him.” Id.

       at 139-140.


[18]   At the January 12, 2017 hearing, FCM Penney testified that she heard Mother

       say that she had completed domestic violence treatment, but that she had not

       completed treatment. She also testified that she heard Mother testify that she

       will and has called the police every time that she sees Father, but that Mother

       had told her that she does not contact the police at every incident that occurs

       with Father because she does not want it to make her case worse. The guardian

       ad litem stated: “I’m afraid for the kids’ well-being if they get into some

       [domestic violence] incident and those kids are there then we have some serious

       issues.” Id. at 211.


[19]   Given the unchallenged findings, and the evidence and testimony presented at

       the fact-finding hearing, we cannot say that the trial court’s findings of fact,

       conclusions, and judgment related to the domestic violence between Mother

       and Father and Mother’s minimization of such violence were clearly erroneous.

       The evidence supported the conclusion that J.D. is a CHINS. See Roark v.

       Roark, 551 N.E.2d 865, 869-872 (Ind. Ct. App. 1990) (holding that the evidence

       presented at a fact-finding hearing was sufficient to support the CHINS

       finding); Parker v. Monroe Cnty. Dep’t of Pub. Welfare, 533 N.E.2d 177, 179 (Ind.

       Ct. App. 1989) (observing that the court does not have to wait until a tragedy

       occurs in order to take action and holding that the evidence supported the

       conclusion that the children were CHINS).



       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 12 of 13
[20]   To the extent Mother argues that the dispositional order violated the statutory

       mandate to enter a disposition that is the least restrictive and least disruptive of

       family life, we observe that the dispositional order granted authorization to

       place J.D. in relative care and granted authorization for unsupervised parenting

       time for Mother conditioned upon Mother abiding by the safety plan and DCS

       ensuring that unannounced visits by DCS occur. We cannot say that reversal is

       warranted on this basis.


                                                    Conclusion

[21]   For the foregoing reasons, we affirm the trial court’s conclusion that J.D. is a

       CHINS.


[22]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JC-980 | October 27, 2017   Page 13 of 13